    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 1 of 10 PageID #:114




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CALVIN SMITH,                                                   )
                                                                 )
                                              Plaintiff,         )    20 C 4553
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 CONVERGENT OUTSOURCING, INC.,                                   )
                                                                 )
                                           Defendant.            )

                               MEMORANDUM OPINION AND ORDER

       Calvin Smith alleges in this putative class action that a collection letter he received from

Convergent Outsourcing, Inc. violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq. Doc. 1. Convergent moves under Civil Rule 12(b)(6) to dismiss the

complaint. Doc. 12. The motion is granted in part and denied in part.

                                            Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Smith’s brief opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Smith as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the




                                                   1
     Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 2 of 10 PageID #:115




facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       Smith fell behind on his cable bill, and the account went into default. Doc. 1 at ¶¶ 10-11.

The cable company hired Convergent to collect the debt. Id. at ¶ 12. Convergent mailed Smith a

letter dated August 2, 2019 attempting to collect the $355.58 balance on his account. Id. at

¶¶ 13, 17-18; Doc. 1-1 at 2-3.

       This lawsuit targets two aspects of the letter. First, the letter stated that Smith could

“dispute the validity of th[e] debt” “in writing at PO Box 9004, Renton, WA 98057 within 30

days from receiving this notice.” Doc. 1-1 at 3. But the letter did not mention that Convergent

also allowed debtors to submit disputes by mail to its physical address, by fax, by email, or by

completing a form on its website. Doc. 1 at ¶¶ 21-23. Second, the letter stated that, if Smith

disputed the debt, Convergent would “obtain verification of the debt or obtain a copy of a

judgment and mail you a copy of such judgment or verification.” Doc. 1-1 at 3. The letter’s

references to a “judgment” made Smith think that there might have been a judgment entered

against him, but in fact, as Convergent knew, there was no such judgment. Doc. 1 at ¶¶ 32-36.

                                             Discussion

I.     Section 1692g Claim

       Smith first claims that Convergent’s listing only its P.O. Box as a method for submitting

disputes, when in fact it allowed debtors to submit disputes by several other methods,

overshadowed its disclosure of his right to dispute the debt, in violation of 15 U.S.C. § 1692g.

Doc. 1 at ¶¶ 19-30; Doc. 21 at 3-9. Section 1692g(a) requires a debt collector’s written notice to

set forth five enumerated disclosures. The third disclosure gives the consumer 30 days in which

to dispute the validity of the debt, or else “the debt will be assumed to be valid by the debt




                                                  2
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 3 of 10 PageID #:116




collector.” 15 U.S.C. § 1692g(a)(3). Smith’s claim centers on the fourth disclosure, which

requires the notice to include:

         a statement that if the consumer notifies the debt collector in writing within
         the thirty-day period that the debt, or any portion thereof, is disputed, the debt
         collector will obtain verification of the debt or a copy of a judgment against
         the consumer and a copy of such verification or judgment will be mailed to
         the consumer by the debt collector.

Id. § 1692g(a)(4).

       The FDCPA requires debt collectors to make each disclosure “clearly enough that the

recipient is likely to understand it.” Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317,

321 (7th Cir. 2016) (quoting Chuway v. Nat’l Action Fin. Servs., Inc., 362 F.3d 944, 948 (7th

Cir. 2004)). Clarity is measured under the “‘unsophisticated consumer’ standard.” Zemeckis v.

Glob. Credit & Collection Corp., 679 F.3d 632, 635 (7th Cir. 2012); see also Steffek v. Client

Servs., Inc., 948 F.3d 761, 764 (7th Cir. 2020) (“We and other circuits have long interpreted

§ 1692g to require that the mandatory disclosures be made so that they would be clearly

understood by unsophisticated debtors.”). Under that standard, the court “evaluate[s] a

communication ‘through the objective lens of an unsophisticated consumer who, while

uninformed, naïve, or trusting, possesses at least reasonable intelligence, and is capable of

making basic logical deductions and inferences.’” Steffek, 948 F.3d at 764 (quoting Smith v.

Simm Assocs., Inc., 926 F.3d 377, 380 (7th Cir. 2019)).

       Smith claims that Convergent’s letter, by identifying only its P.O. Box as a method for

submitting disputes and failing to mention the other available methods, “overshadowed” the

letter’s disclosure of his ability to dispute the debt. Doc. 21 at 6. Overshadowing is a specific

type of § 1692g claim, in which the required disclosure is made but “additional language in the

letter contradicts and ‘overshadows’ the [disclosure].” Marshall-Mosby v. Corp. Receivables,

Inc., 205 F.3d 323, 326 (7th Cir. 2000). In 2006, Congress amended § 1692g to add an explicit


                                                 3
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 4 of 10 PageID #:117




overshadowing provision, which states: “Any collection activities and communication during the

30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s right

to dispute the debt.” Financial Services Regulatory Relief Act of 2006, Pub. L. No. 109-351,

§ 802(c), 120 Stat. 1966, 2006-07 (codified at 15 U.S.C. § 1692g(b)). As the Seventh Circuit

explained, the amendment “merely codified a rule that the courts had already instituted.”

Zemeckis, 679 F.3d at 635 n.1 (citing Bartlett v. Heibl, 128 F.3d 497, 500 (7th Cir. 1997)); see

Bartlett, 128 F.3d at 500 (“[T]he implied duty to avoid confusing the unsophisticated consumer

can be violated by contradicting or ‘overshadowing’ the required notice.”). So overshadowing

claims are just a subspecies of § 1692g claims more generally.

       Dismissal of a § 1692g claim on the pleadings is appropriate only “[i]f it is apparent from

a reading of the letter that not even a significant fraction of the population would be misled by

it.” Taylor v. Cavalry Inv., L.L.C., 365 F.3d 572, 574 (7th Cir. 2004) (quotation marks omitted);

see also Chuway, 362 F.3d at 948 (“It is impossible to draft a letter that is certain to be

understood by every person who receives it; only if it would confuse a significant fraction of the

persons to whom it is directed will the defendant be liable.”). Convergent contends that to be the

case here, reasoning that because § 1692g(a)(4) does not require debt collectors to provide

multiple means to submit a debt dispute, its “gratuitously” making available additional methods

besides the P.O. Box cannot expose it to liability merely because its letter failed to list those

additional methods. Doc. 13 at 6.

       Convergent is correct that § 1692g does not specify the methods a debt collector must

make available for a consumer to dispute a debt. But neither does it permit a debt collector to

impose hurdles not found in the statute to submitting a dispute. The Seventh Circuit has held, for

instance, that a debt collector may not ask a consumer to give a reason for opening a dispute




                                                  4
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 5 of 10 PageID #:118




under § 1692g(a)(4). See DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[T]he

consumer can, without giving a reason, require that the debt collector verify the existence of the

debt before making further efforts to collect it.”). District courts have applied this principle to

allow FDCPA challenges to various extra-statutory requirements imposed by debt collectors.

See Mikolajczyk v. Universal Fid., LP, 2017 WL 706301, at *3-4 (E.D. Wis. Feb. 22, 2017)

(denying a motion to dismiss a § 1692g(a) claim where the debt collector’s notice required the

debtor to give a reason for the dispute); Whitten v. ARS Nat’l Servs., Inc., 2002 WL 1050320, at

*4 (N.D. Ill. May 23, 2002) (granting summary judgment to the debtor on an overshadowing

claim where the debt collector’s letter required the debtor to provide “[s]uitable dispute

documentation”); Frey v. Satter, Beyer & Spires, 1999 WL 301650, at *5 (N.D. Ill. Apr. 30,

1999) (denying a motion to dismiss where the debt collector’s letter required the debtor to

“indicat[e] the nature of the dispute”).

       It thus would have been unlawful for Convergent to tell Smith that he could submit his

dispute only by mail to the P.O. Box, because the statute imposes no such limit and Convergent

in fact made available other delivery methods. Granted, the letter does not use the word “only”;

rather, it reads: “If you notify this office in writing at [the P.O. Box] … this office will obtain

verification of the debt … .” Doc. 1-1 at 3. Technically, the letter does not state that the P.O.

Box is the sole method available to submit a dispute. A logician’s or grammarian’s reading is

not the standard, however—the question is whether “a significant fraction of the population”

could potentially read the letter to (incorrectly) limit the method of submitting a dispute. Taylor,

365 F.3d at 574.

       The court cannot reject that possibility as a matter of law on the pleadings. In everyday

speech, people often use a statement in the form “if X, then Y” to mean “Y only if X.” “If the




                                                   5
      Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 6 of 10 PageID #:119




weather is warm, we’ll go to the park.” “If you study hard, you’ll pass the test.” Those

statements might reasonably be read to imply that the first clause is a necessary condition of the

second. Here, it is likewise plausible that an unsophisticated consumer might conclude from

Convergent’s letter that mail to the P.O. Box is a necessary condition for submitting a dispute, a

message that, if received, would be incorrect—as there were several other available methods—

and thereby overshadow the letter’s disclosure in violation of § 1692g(a)(4) and (b). The

overshadowing claim cannot be dismissed at this stage.

II.     Section 1692e and 1692f Claims

        Smith’s second and third claims focus on this sentence from Convergent’s letter: “this

office will obtain verification of the debt or obtain a copy of a judgment and mail you a copy of

such judgment or verification.” Doc. 1-1 at 3; see Doc. 1 at ¶¶ 31-46. As Smith concedes,

Doc. 1 at ¶¶ 41-43, this language mirrors the disclosure required by § 1692g(a)(4). See 15

U.S.C. § 1692g(a)(4) (requiring that a collection letter include a statement that “the debt

collector will obtain verification of the debt or a copy of a judgment against the consumer and a

copy of such verification or judgment will be mailed to the consumer by the debt collector”).

Smith nevertheless contends that where, as here, no judgment exists, it is misleading under

§ 1692e and unfair under § 1692f to include the “judgment” portion of that disclosure in a

collection letter. Doc. 21 at 9-15.

        Section 1692e prohibits a debt collector from using “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e; see

Ruth v. Triumph P’ships, 577 F.3d 790, 799-800 (7th Cir. 2009). This provision, essentially a

“rule against trickery,” Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473

(7th Cir. 2007), sets forth “a nonexclusive list of prohibited practices” in sixteen subsections,

McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1019 (7th Cir. 2014). Although “a plaintiff


                                                  6
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 7 of 10 PageID #:120




need not allege a violation of a specific subsection in order to succeed in a § 1692e case,” Lox v.

CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012), Smith invokes subsections (2)(A) and (5), which

proscribe, respectively, “[t]he false representation of … the character, amount, or legal status of

any debt,” 15 U.S.C. § 1692e(2)(A), and “[t]he threat to take any action that cannot legally be

taken or that is not intended to be taken,” id. § 1692e(5). Section 1692f, meanwhile, proscribes

the use of “unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C.

§ 1692f. As with § 1692g claims, the unsophisticated consumer standard governs claims under

§§ 1692e and 1692f. See Steffek, 948 F.3d at 765 (“Across all the [FDCPA’s] protections, we

evaluate a communication through the objective lens of an unsophisticated consumer … .”)

(quotation marks omitted); Bravo v. Midland Credit Mgmt., Inc., 812 F.3d 599, 603 (7th Cir.

2016) (“[W]ith regard to ‘false, deceptive, or misleading representations’ in violation of § 1692e

of the FDCPA, the standard is … whether the debt collector’s communication would deceive or

mislead an unsophisticated, but reasonable, consumer … .”). Because Smith’s § 1692e and

§ 1692f claims rest on the same premise—that Convergent’s letter falsely implied there was a

judgment against him—they rise or fall together.

       As the Seventh Circuit explained in Ruth, statements alleged to be false or misleading

under § 1692e fall into three categories. See 577 F.3d at 800. The first category consists of

statements that are “plainly, on their face, … not misleading or deceptive. In these cases, [the

court] do[es] not look to extrinsic evidence to determine whether consumers were confused.

Instead, [the court] grant[s] dismissal or summary judgment in favor of the defendant based on

[its] own determination that the statement complied with the law.” Ibid. The second category

consists of statements that “are not plainly misleading or deceptive but might possibly mislead or

deceive the unsophisticated consumer. In these cases, … plaintiffs may prevail only by




                                                 7
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 8 of 10 PageID #:121




producing extrinsic evidence, such as consumer surveys, to prove that unsophisticated consumers

do in fact find the challenged statements misleading or deceptive.” Ibid. The third category

consists of statements that are “so clearly confusing on [their] face[s] that a court may award

summary judgment to the plaintiff on that basis.” Id. at 801.

       Smith’s claims based on use of the phrase “this office will obtain verification of the debt

or obtain a copy of a judgment” fall into the first category, making dismissal appropriate based

on the letter’s text alone. Even an unsophisticated consumer “is capable of making basic logical

deductions and inferences.” Steffek, 948 F.3d at 765. Here, the basic inference from the text is

that Convergent would obtain either verification of the debt or a copy of a judgment, depending

on which circumstance obtained. That is how ordinary English speakers, sophisticated or not,

use the word “or.” Also significant is the use of the phrase “a judgment,” as opposed to “the

judgment.” No formal education is needed to understand that the indefinite article “a” leaves

unaddressed whether or not a judgment exists.

       The relevant subsections of § 1692e prohibit “false representation” or a false “threat to

take any action.” 15 U.S.C. § 1692e(2), (5). The language Convergent used plainly does

neither. Only an “an ingenious misreading” of the letter conjures any deception here. White v.

Goodman, 200 F.3d 1016, 1020 (7th Cir. 2000). As a result, the letter is neither misleading nor

unfair as a matter of law.

       It is also significant that this part of Convergent’s letter made a disclosure required by

§ 1692g(a)(4) using language practically identical to the language of the statute itself. Smith’s

position would therefore impose liability on Convergent under § 1692e for using precisely the

language that Congress instructed it to use in § 1692g. Such an interpretation is to be avoided if

possible. See Beeler v. Saul, 977 F.3d 577, 585 (7th Cir. 2020) (“We interpret statutes as a




                                                 8
    Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 9 of 10 PageID #:122




symmetrical and coherent regulatory scheme, and fit, if possible, all parts in an harmonious

whole.”); Roberts v. Fed. Hous. Fin. Agency, 889 F.3d 397, 403 (7th Cir. 2018) (“[W]ith any

statute, we avoid a reading that would render its provisions inconsistent or redundant.”).

Conflict can easily be avoided here under the eminently justifiable assumption that an

unsophisticated consumer would understand the words “or” and “a” in their normal senses.

       Resisting this conclusion, Smith points to Boucher v. Finance System of Green Bay, Inc.,

880 F.3d 362 (7th Cir. 2018), which concerned a debt collector’s duty under §§ 1692g(a)(1) and

1692e(2) to accurately disclose the amount of the debt. In an earlier decision, Miller v. McCalla,

Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872 (7th Cir. 2000), the Seventh

Circuit drafted “safe harbor” language for debt collectors to use when making that disclosure.

214 F.3d at 876. Boucher held, however, that debt collectors retain an independent duty to

ensure that the Miller safe harbor language is accurate and non-misleading: “[A]lthough the

Miller language is not misleading or deceptive on its face, it may nevertheless be inaccurate

under certain circumstances.” 880 F.3d at 370.

       Smith contends that, under Boucher, Convergent’s use of statutory language in its letter

does not, by itself, insulate it from liability. Doc. 21 at 10. But there is a fundamental difference

between a judicial interpretation of a statute—like the Miller safe harbor language—and the

statutory text. As Boucher explained, “our judicial interpretations cannot override the statute

itself, which clearly prohibits debt collectors from making false and misleading

misrepresentations.” 880 F.3d at 370. Thus, as Boucher held, the judicial gloss articulated in

Miller had to give way to the statute itself in circumstances where the two came into conflict.

Here, Smith asks the court impose liability on Convergent under §§ 1692e and 1692f for using

language that Congress required in § 1692g. As noted, such a conflict between different




                                                  9
   Case: 1:20-cv-04553 Document #: 39 Filed: 04/27/21 Page 10 of 10 PageID #:123




statutory provisions is to be avoided if possible, and it can be avoided here by applying the

ordinary, non-technical meaning of the phrase “obtain verification of the debt or obtain a copy of

a judgment” in Convergent’s letter.

                                           Conclusion

       Convergent’s motion to dismiss is granted as to the §§ 1692e and 1692f claims. The

dismissal of those claims is with prejudice, as the court can discern no amendment that would

cure the flaw those claims. See Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 335

(7th Cir. 2018) (“Nothing in Rule 15, nor in any of our cases, suggests that a district court must

give leave to amend a complaint where a party does not request it or suggest to the court the

ways in which it might cure the defects. To the contrary, we have held that courts are within

their discretion to dismiss with prejudice where a party does not make such a request or

showing.”); Gonzalez-Koeneke v. West, 791 F.3d 801, 808 (7th Cir. 2015) (“A district court acts

within its discretion in … dismissing a complaint with prejudice … when the plaintiff fails to

demonstrate how [an] amendment would cure the deficiencies in the prior complaint.”). The

motion is denied as to the § 1692g claim. Convergent shall answer the surviving portions of the

operative complaint by May 18, 2021.



April 27, 2021                                       ____________________________________
                                                           United States District Judge




                                                10
